Gbant, J.
(after stating the facts). 1. There is nothing in the body of this act that is not germane to the general object expressed in the title. Its title gave notice that it was an original act so far as the county of Ionia was concerned, and that any constitutional provision in regard to the construction of drains was admissible under it in the body of the bill. The purpose of this constitutional provision and its application have been so often discussed by this court that we deem it unimportant to attempt to add thereto. Its purpose is well stated in People v. Mahaney, 13 Mich. 494. See, also, Cooley on Constitutional Limitations (6th Ed.), p. 172; Kurtz v. People, 33 Mich. 279; People v. Worden Grocer Co., 118 Mich. 604; Swartwout v. Railroad Co., 24 Mich. 398. The title also gave notice that the general drain law might be entirely superseded, changed, or amended, or repealed so far as it affected the county of Ionia. Counsel criticise the act severely on account of the alleged difficulties to be encountered in its enforcement. These are matters for the legislature, and not for the courts.
2. Section 25, art 4, of the Constitution, provides that “no law shall be revised, altered or amended by reference to its title only; but the act revised or the section or sections of the act altered or amended shall be re-enacted and published at length.” This act contemplates keeping in force the machinery of the general law, for in section 2 it is provided: “In the county of Ionia, before any action can be taken by the drain commissioner under the general law, there shall be filed with him,” etc. There is no attempt in this to revise, alter, or amend the general law. *697It modifies or amends certain provisions of the general law only so far as it affects the county of Ionia, and then supplements it with some additional requirements. This case is controlled by People v. Shuler, 186 Mich. 161.
3. It does not impair the obligations of any contract. It carefully provides that it shall not apply to any case where a contract for the construction of a drain or any part thereof has been let. The commissioner has no such contractual relations under the law, or vested rights, that his duty may not at any time be suspended, restricted, or enlarged. Neither have parties interested in the construction of drains such rights. Scribner v. City of Grand Rapids, 119 Mich. 188; Wheeler v. Board of Control of State Public School, 137 Mich. 291; Board of Sup’rs of Saginaw Co. v. Hubinger, 137 Mich. 72. Legislation similar to this is not new in this State. Act No. 91, Pub. Acts 1901; Act No. 237, Pub. Acts 1903; Act No. 21, Pub. Acts 1905.
4. Prom what has already been said it is apparent that the fourth objection is not maintainable. There is no provision which is not capable of enforcement. 1 The policy of the law is for the legislature, and not for the courts. So long as the law is capable of enforcement it must be sustained, no matter how strict the requirements are or what difficulty may be encountered in enforcing them. The number of the petitions and the provisions thereof required in the initiatory proceedings, and the strictness with which they are limited to the precise route set forth in the petition, and the other provisions of the act, are matters which the Constitution has vested in the legislature, and cannot be condemned by the courts because difficult of enforcement.
The order of the circuit court is affirmed.
McAlvay, Blair, Montgomery, and Hooker, JJ., concurred.